Title: To Thomas Jefferson from Anthony Campbell, 26 February 1802
From: Campbell, Anthony
To: Jefferson, Thomas


          
            Sir,
            Washington City February 26 1802
          
          The chief magistrate of a free and enlightened people should not be addressed on light or trivial affairs; his mind must necessarily be employed on affairs of the greatest importance, and unrealized must be the expectations that communications which have not for their object moral or political improvement should claim his attention. The want of these considerations indicate either ignorance or arrogance, or both. In addressing you in this instance I beg leave to plead exemption from each. It is not my disposition or inclination to be troublesome, but imperious necessity compels me to it. The subject at present is delicate, and it is with extreme timidity as well as reluctance, that it is again introduced to your notice. By having rendered “the State some service,” I feel myself despised, neglected, and injured. That neglect, contempt, and injury has been to me the cause of the greatest discontent, as well as a considerable degree of enquiry, and some surprize among a considerable portion of respectable republicans. It is a duty due to Society and myself to make the cause fully known to the only person on earth in whose power it is to have every murmer hushed and every anxiety removed. In the relation I will endeavor to be as concise as the nature of the case, my feelings, and a faithful detail of facts will permit.
          The sacred regard every man owes to truth and his own reputation is paramount to all other consideration. Insensibility to these all important considerations indicate a total alienation of every other moral virtue. The individual devoid of spirit to defend his character when attacked by the poisonous breath of calumny is a reproach to himself—a disgrace to Society.
          As a republican, such I have been from my earliest days, as such has Suffered, and as such has been the unceasing object of persecution, by british royalists on this side as well as on the opposite shores of the atlantic, I am prepared and will defend my character at every hazard. Descended from humble but honest parents, I am proud to say many of my nearest relations fought, bled, and died contending for the rights of humanity and America. Myself abhorring despotism and ardently attached to republican institutions, I have therefore the strongest attachments to bind me to the United States; and if I know my own heart, my latest breath will waft a prayer to Heaven for a perpetuation of their liberties.
          This much for my practical political sentiments, and my opinions of part of the duties a man owes to Society and himself.—
          Besides being supported by the strongest hereditary claims on national gratitude, perhaps few surviving individuals have stronger claims to the patronage of a republican administration. The mature part of my life and a competency has been devoted and sacrificed on the alters of Liberty. Numerous testimonials of the truth of these assertions are in my possession. One, and the most recent, is the certificate of three virtuous, respectable and influential american Republicans testifies that I have “rendered the United States an essential Service,” and in the execution that I was actuated by a pure regard for the public good. As if to sink me deeper in the abyss of misfortune, this very national service, has been to me a cause of the most Serious injuries, and indeed the future evils it may produce are almost incalculable. It has deprived me of the means of procuring subsistance, it has totally exhausted my finances; it has subjected me to the greatest personal dangers, it has brought on me the vengeance of a wicked party infuriated by disgrace and disappointed ambition; with those who cannot and others who will not consider the springs of action, my fidelity has been brought in question to the utter rejection of my personal services in any way in which my usefulness could be employed; it has made life dreary and indeed in many instances a precarious tenure; with the most painful feelings, after having exhausted the generosity of my personal friends, my watch and even that part of my small wardrobe not in actual service were sacrificed to satisfy the importunate demands of nature; and Strange! but true, and what grieves me most, is the unworthy attempt, by either insiduous friends or avowed enemies to cast an odium on my moral character. These are not all, though the most conspicuous injuries the fruits of that national service.
          To avert the dreadful calamities of poverty, I wrote eight letters to Mr Gallatin, on this subject and requesting him to restore, or use his influence to procure me a situation in some department of government where my usefulness and industry could procure a subsistence. Profound Silence were his answers! In conversation with a friend of mine he said I was “impeached with a breach of trust, ’till that was cleared up nothing could be done.” Impartially, I will endeavor to examine the ground of this allegation. The presumption is, that this said “breach of trust,” can only relate to the exposition of the irregularity of certain officers in the civil department of government. Granted Mr. Gardner and myself did communicate to the people of the United States those petty little Federal Faux paux. And this is the amount of that “breach of trust” that received the indirect applause of every honest man from New Hampshire to Georgia; this was the “breach of trust,” that accelerated that happy reformation in political sentiments, which at present pervades all ranks of honest citizens; this was the “breach of trust” that roused deluded and deceived Americans from a dangerous lethargy; this was the “breach of trust” that materially assisted to derange the wicked plans of the sanguinary myrmidons of reviving toryism. on what Just ground can it be called a “breach of trust”! It is an axiom in law, and in morals, that accessories are as culpable as the principals. If we are guilty of a breach of trust, Mr. Gallatin is equally criminal. He spent several days at his lodgings in Philadelphia writing comments on these very expositions; particularly on Jonathan Dayton’s accounts. Mr. Gallatin, Mr. Beckly, Mr. Isreal, Mr. Smith, and many other respectable republicans highly applauded the action. Mr. Beckly and Mr. Isreal certify it produced an essential national Service, and Mr. Gallatin calls it a “breach of trust”! And are the virtues and disinterestedness of 1800 to be turned into a “breach of trust” in 1802! Strange inconsistancy! great perversion! dangerous degeneracy! The applause of the virtuous is the strongest stimulus to generous Actions; even the Silent approbation of the good, is a great, tho’ not solid reward. But the doctrine of admiring the treason and despiseing the traitor, is in this instance too thinly disguised. In the present case it is inapplicable. For let it be remembered that the action was committed at a time when there was no hopes of gain, and a certainty to lose; let it be remembered, it was done when stern power, and dread poverty stared us in the face; let it be remembered that bribes, intrigues, delusion, nor personal influence of no description had no agency in the decisions that produced that action; let it be remembered, that we are men, and had to contend with the internal Struggles of self love and principle. Facts have demonstrated which was victorious, and which was sacrificed. Let it be remembered to their eternal disgrace that bribes were offered and menaces uttered to divert me from what I conceived to be principle and to avert the impending torrents of conscious guilt that have since fallen on them: Let it be remembered, that bribes were rejected; public and anonymous threats despised; and let it also be remembered, that it was the dictates of cool and unbiassed reason that led to that action, and in every instance and in every Stage of the bussiness, private intrest was sacrificed in the conscientiousness of performing a public duty.
          Treasury rituals should not be wrapped up in eternal mystery; they should not be inveloped in the inexplicable mysteries of Egyptian priest-craft. The public should be made acquainted with the true state of the national accounts. The accounts of public agents Should be settled at the regular periods prescribed by law; no monies should be advanced from the treasury unless under Specific and lawful appropriations; and public delinquents ought to be proceeded against as the law directs. Simple adherence to these constitutional and lawful propositions would keep faithful and correct officers beyond the powers of calumny. Adherence to Just principles will always render secresy in the financial arrangement of a republic almost unnecessary. If profound secresy was absolutely necessary, no such sacred duty was imposed on us; or if the imposition of secresy was a practice, that part of the initiation ceremony was unfortunately omitted, the extent of my oath on entering the Treasury Department as a Clerk was simply thus: “I Anthony Campbell, do swear to support the constitution of the United States, and faithfully perform the duties of office, so help me God.” Sworn before Richard Peters, Federal Judge for the district of Pennsylvania, and will be found on fyle in his office or in the office of the auditor of the treasury. My most rancourous enemies will not dare to appear in a Court of Justice to substantiate that I had in any instance violated the stipulations of the above obligation. Slander that injures a man in the ordinary avocations of life is a proper object of Judicial decision. If I have been a slanderer most certainly I deserve punishment. Less transgressions have been severely punished: If I in my turn have been injured, I have a right to satisfaction, my standing in society does not raise me above the reach of detraction, and it is more than probable a public opportunity will never occur in which my actions would recoil the slander
          Unless the radical part of the installation into office was omitted it is probable my equals, inferiors and superiors in office were bound by the principles of the same obligation: If so let candor, and Justice point out who were violators of the constitution and the laws, and who unfaithfully performed the duties of office and who were really guilty of a “breach of trust.” “No money shall be drawn from the treasury but in consequence of appropriations made by law: and a regular statement and account of the receipts and expenditures of all public money shall be published from time to time.” Had the Treasury obligation not been imposed on us, then it might have been Said with ome degree of plausibility that we were guilty of a breach of confidence. To impose obligations, and when the principles of that obligation clashes with some favorite scheme to call the support of the obligation a breach of trust, is such a flagrant violation of every moral principle as must excite the indignation of even the most abandoned of the profligate. The supporters of such doctrine ought to be made known. The people want only correct information to be just. Are my enemies prepared to say no money has been advanced from the treasury but in consequence of specific appropriations made by law! Are they prepared to say, that true and regular statements and accounts of the receipts and expenditures of all public money was published at all times! Are they prepared to say, that the accounts of all public agents were settled at the regular periods stated by law! or are they prepared to say that the accounts of all public agents were settled by the rule prescribed by law, and that they have faithfully discharged the duties of office! If they answer in the affirmative at this time, I can only admire the wonderful elasticity of their consciences!!
          But surely the constitution of the United States does not impose silence on clerks, it does not require that the conduct, and particularly the irregularities of public officers should be concealed; nor does the faithful performance of the duties of office consist in passive silence, obsequious obedience, or a concealment of the uses or abuses of public officers. Public vice and public virtue are equally interesting to the community. Each should be an object of the greatest attention to people in the habit of self government. corrupt practices, or lurking frauds sanctioned by the lapse of time, or the example of popular men are truly dangerous to Republics. A concealment of the weakness or wickedness of two or three individuals to the injury of the community is certainly criminal. If these premises are granted, it will require no great logical penetration to discover who were the transgressors of the most sacred moral and political duties.
          All laws, however grievous constitutionally made by the legal representatives of the people should be implicitly obeyed, ’till a constitutional repeal could be effected. National treaties, constitutionally made by the constituted authorities, become the supreme law of the land, and their stipulations Should be faithfully and punctually fulfilled. If these axioms are founded in political morality, by extending the enquiry and going further into detail it will be more clearly seen who were truly guilty of a “breach of trust”—
          Would it, or would it not have been a violation of the constitution and the laws and an unfaithful performance of the duties of office to have remained silent at a time I knew Jonathan Dayton, unconstitutionally, unlawfully, and under no pretext whatever, held in his hands large sums of the public money for long periods unaccounted for! He had the effrontery to apply to Mr. Nourse the register of the treasury for a receipt antedated, to shew he had paid the money into the public treasury, at a time he really did not thus to decieve the American people.—
          It would have been a violation of the Treasury obligation, to have remained silent, when I knew Timothy Pickering, could not under the appropriation laws account for large sums of public monies remaining in hand for long periods
          It would have been a violation of that instrument, I swore to Support, to have remained Silent, when I knew Congress had made appropriations to maintain the national stipula[tions] and that under cover of those appropriations large sums were drawn from the public treasury which were not applied to the specific purposes for which they were intended, and were either retained in the hands of an individual, or directed into unlawful or improper channels!
          Knowing these facts, it would have been a flagrant violation of political morality to have remained Silent, when the Out-Centinels of the republic, were sounding the tocsin of war, and the savage hordes of Tripoly, Tunis, and Algiers, were about to be let loose on the unprotected commerce, on the lives, and on the liberties of industrious unoffending and unsuspecting Americans!
          I would have been consistant with the Eyes of humanity in this case to have remained Silent, when perhaps American freemen were dragging the galling chain of Slavery or Smarting under the lash of Barbarian taskmasters!
          It would have been a violation of every moral and political duty to have remained Silent, when I knew the efficient cause of the dangers that then, and does still threaten the peace of the United States!
          It would have been a violation of the constitution, and an unfaithful performance of the duties of office, to have remained silent, when inaccurate and irregular statements of the accounts of public money were published, when public agents were not compelled to settle their accounts at the periods prescribed by law; when the accounts of certain Collectors of the public money were not settled by the principles marked out by law; and when monies were advanced out of the public treasury to certain favorites, and at the expiration of a long period to protract payment bonds were taken payable at remote periods with an interest at 2 ⅌ cent less than the republic paid at the same time!
          It would not have been common honesty to have remain Silent when the finances of the Republic were rapaciously seized, profusely squandered and in many instances made subservient to the aggrandizement of the enemies of Republicanism!
          It would not have evinced a Spirit of republicanism to have remained Silent at a time, when I knew the best qualification for office was avowed enmity to equal rights; when Virtue and patriotism were considered crimes; when all who did not shout hossannas to Federalism were considered as traitors; when british royalists, Old tories, or their children unequivocally preferred to native whiggs—or republican foriegners!
          It would not have evinced a love of order or equal rights to have remained Silent when I wittnessed officers composed of british stage dancers, british tavern lagwags unnaturalized foreign mercenaries of every description, and a few giddy young men, carrying their insolence to an extent perhaps proportionately unparralled in the hystory of any nation!
          Would it have been patriotic to have wrapped myself up in the mantle of hypocritic silence, when I knew (or even thought I knew) there was a party in power, whose grand object it was to annihilate every vestige of republicanism; to trample on equal rights;—to Subvert the dearest rights of man!!
          It would not have been consistant with the feelings of a republican to have calmly viewed the Goddess of liberty almost frightened from her chosen seat, when monarchy was eulogized as the exclusive attribute of heaven; patriotism denounced as the Spirit of hell, and the votaries of liberty almost denied the comforts of social life!
          Would it have been consistant with the principles of human nature, when an opportunity offerred, to not have retaliated on the persecutors of myself, and my unfortunate fellow exiles!!! Such were the reasons, the feelings and motives that produced the exposition of Federal irregularities; many more and Strong ones might be exhibited, but these are sufficient to demonstrate That it was not a “breach of trust.” Can it be called so? Tryed by the constitution, by the laws, by the treasury obligation, by Justice, by honor, by humanity, by patriotism, or by the common feelings of animated nature it will be found I have not been guilty of a breach of trust. If it can be demonstrated, that I am guilty, or that it was an immoral action, then I will confess I am acquainted with no moral rectitude, and that I owe no duty to the Deity, to society, or to myself. Is it because mere chance cast me into the situation of a Knight of the quill, in the Treasury Department, that I am to violate the most binding and sacred obligations I owe to society; or view with passive Silence the dilapidation of a public treasury! Must I in dread of power, or the love of money sacrifice every tie of the Sacred principles of morality; or must I because a poor unfortunate exile calmly wait the bursting of the gathering storm, and peaceably Wittness the immolation of Liberty’s last hope in every quarter of the globe! No. Forbid it Heaven! Nor do I suppose a single republican would expect such a prediliction of principle.  In many countries of Europe, where the heads of Departments are in the habits of tyranizeing over the minds as well as the purses of the people, Such a prostitution of principle would be in some degree excusable. But I hope in this country where the people are politically virtuous, enlightened, and uncorrupted in their manners both accessaries and principals would be called down right robbers. It is astonishing that republicans should be so blindly attached to Men as to endeavor to varnish their faults at the expense of truth and Justice! Astonishment is further excited to wittness the attempt to stigmatize those whose only crime was to expose public defaulters at the bar of public indignation.—Good God! is it possible that these disclosures are to be looked on as a breach of trust! Is it possible that silence in these cases is to be looked on as the test of honor & integrity! Is it possible that it is considered consistant with the fair and immutable truths of Republicanism to view with Silent indifference the dilapidation of a public treasury, and the demolition of every principle of equal rights!! If my person and reputation is to be sacrificed by cowardly insinuation or entire neglect, I hope an opportunity will be granted to defend myself. My crime and disgrace should be made known: Society should be guarded against all arch violators of morality. The assassins poniard is not more dreadful than the insiduous calumniator. Open candid and manly declarations are the characteristic marks of Republicans. In vindication of my reputation, to the bar of public opinion, I have no objection to make the appeal, and by its decision cheerfully abide. They will Judge impartially; they have decided on the infamy of Pickering and Dayton. They will pronounce the Just, the awful, but the henious sentence you are guilty of a “breach of trust.” Republicans cannot be unjust. The letters that passed between Mr. Gardner, myself and others relating to this bussiness will be published in my defence if necessary, They contain much useful information on the plans and system of ex-–Federal measures, and not a word which I would desire to suppress. As every thing has terminated favorably, for the sake of Republicanism, I hope such a measure will be unnecessary.
          The most dreary prospects were in view, when I made these disclosures to the people, I had no mercy to expect from an incensed party. Forced to fly from the despotism of my native country I dare not return. Moneyless I had not the means to convey me to another Country. Every impartial observer of the state of parties in this country must acknowledge that if the elections had not fortunately terminated in favor of Republicanism, I ought to consider myself fortunate to escape assassination.—ever Since I have been frequently and violently assaulted!
          Timothy Pickering, Jonathan Dayton and others, have or have not been public defaulters. If they were, I contend it was meritorious to have them arraigned at the bar of public opinion. If they were not, I contend, that speedy, ample and examplerary Justice should be done to their characters. If it can be proved that they were, very unwillingly should I believe that the people of the United States, or any member of the present administration would look upon it as dishonorable to expose public defaulters.
          The editors of Federal newspapers, their associates and supporters have been industrious in fabricating, propagateing and publishing the most malignant calumnies to blacken my character. Their Slanderous assertions have been indirectly Substantiated by the manifest cold neglect I have experienced. Hence it is a natural association of ideas, that he who has committed a public action, which his friends do not even indirectly countenance, must be a bad private character and unworthy confidence. The injuries are too manifest to be urged at this time. I have felt them. But to efface any received false impressions relateing to my moral character, I can only say, many respectable characters in Pennsylvania have known me from infancy; and to many virtuous republican natives of america Since the period of my arrival in this country. Doctor Reynolds and Joseph Scott the Geographer, have known my parents, and myself from my infancy. Four months after my arrival I had the happiness to form an acquaintance with Wm P Gardner a citizen long and conspicuously known for urbanity of manners, as he is for correct moral and political principles, and for every virtue which can dignify human nature. The private citizens, the select and common councils of Philadelphia, his native place, and the present Legislature of Pennsylvania have given satisfactory, ample, and honorable testimony in favor of his morality, talents and patriotism. Often with pleasure have I heard his liberal Sentiments, and Wittnessed his laudable exertions in the cause of civil liberty humanity and his Country. Known by him on a long and intimate acquaintance, to him I refer for a knowledge of my most private conduct. To Mr. Isreal Isreal present Sherriff of the City & County of Philadelphia, I have been privately and publickly known, to his letter addressed to Mr. Gallatin in my behalf I refer for my moral character. Soon after of my arrival it was my good fortune to form an acquaintance with Mahlon Dickerson Councellor at law in Philadelphia, a citizen who if life permits will one day, become a bright Star in the Galaxy of Republican virtue; to his letter of introduction to Doctor Logan, and to our own correspondence, I refer, for a knowledge of my moral conduct. Mr. Jones & Doctor Leib knows my character in Philadelphia. Generals Jackson, Sumpter & Dearborn, can give testimony of the favorable letters of introduction given to me by their friends at that place. Also the vice President. Enclosed is the original and unsolicited Sentiments of many respectable citizens and influential republicans of Philadelphia. In fact I defy my most rancorous enemies to substantiate a single gesture of mine incompatible with the demeanor of a moral citizen, much less the execution of an immoral action.
          My situation at present is truly unhappy! tho’ not of a misanthropic habit, in consequence of a disconted state of mind, my health is evidently declining. Ingratitude is the most detestible of human vices. It is distressing to wittness, but superlatively so to feel it. Fondly would I hope that my case may not be cited as the last sad example of the ingratitude of Republics.
          It is honorable to be persecuted by the enslavers of the human race, to be neglected in my present situation and under the present circumstances, by those to whom I am attached is the extreme of cruelty. The abandonment of those from whom succour is expected excites the most painful feelings. The excrutiating torments created by the ingratitude of friends cannot without experience be even conceived by individuals of the greatest sensibility. The contemplation presents a dreary picture of human life. But I can hardly believe that the present administration will abandon one who made great voluntary Sacrifices on account of their principles. If they do it will furnish poor encouragement for future disinterestedness. Who that ever hears of my fate, will attempt to expose the avarice of some future corrupt officers! If at some distant day the public property should be embezzled, or the rights or liberties of the people Jeopardized by the cupidity of public officers, what obscure Clerk will rise superior to self interest and warn the people to avert the impending danger! Who will burst the trammels of power, reject corrupt bribes, despise the assassins threat, assist an injured people to assert their rights, and [hural] those from power who were inimical to the public good. Alas! none will dare to Storm the muddy torrent of corrupted power, if they are sure of disgrace, contempt and poverty as the reward of principle! I am a living example. By such examples the independance of the Just will be disheartened—corrupt chiefs will be encouraged—the wicked will be indefatigable in promoting and profuse in rewarding their minions. Timid virtue will be frightened, her seat will be usurped, the hearts of her votaries, and the blood of freedoms bravest champions will be frozen with terror. This is not an imaginary picture. What observer of events during a late period that has not seen it realized! Power and poverty are formidable enemies to virtue. I am as insensible to the glare of the one as to the gloomy darkness of the other. Poverty with all its concomitant horrors has no terrors for me, as virtuous death is preferable to a corrupt or inglorious life. If my cause had not got the ascendancy I should never have murmered at the hardest fate. It is the sarcasms of my enemies and the ingratitude of my friends that preys on my mind and wounds me to the Soul.
          Written communications to Mr. Gallatin were not answered. Answers to personal applications to him, were evasive and unsatisfactory! Supported by respectable letters of recommendation, I applied to General Dearborn for a place in the army. His answer was prompt, explicit and truly republican; tho’ a rejection to me reasonable and Satisfactory. He learned my finances were in a reduced situation, with a generosity, and I will say humanity peculiar to himself, he lent me the sum of one hundred and forty dollars. My gratitude cannot be expressed, and he shall be punctually repaid with the first fruits of my labors. Advised by Mr. Beckly and Doctor Logan, I applied to Mr. Smith, for a pursership on board some of the Ships of War destined for the mediterenean, which was rejected. He having made arrangements, which gave a preferance to the former officers of that description. Since then I have travelled upwards of two hundred miles into the state of Virginia looking for the situation of a Schoolmaster in which I have been also disappointed. Thus disappointed, rejected and neglected, like a tennis ball I am cast from hand to hand. Pitied by some, despised by others, relieved by none and as a poisonous viper dreaded by even those who ought to be my friends. In these circumstances, and the most painful suspence I feel the most agonizeing tortures of the mind. My enemies are only truly consistant, industrious and unceasing, in their sarcasms and calumnious persecutions. Strong suspicions of my guilt rest on the minds of even those of similar sentiments. Some of them are of opinion that there must be something very objectionable in me, or I would not be abandoned by those for whom I made such Sacrifices. Thus inveloped in embarrassments, sunk in misfortunes, and overwhelmed in anxiety I am lost in the vortex of perplexity.
          I solemnly declare if only possessed of one acre of land, on which to build a cot I could call my own, or possessed of five hundred dollars, I never would have thought of troubleing the present Administration for any favor whatever. In this happiest of countries, I see an ample field for industry; and there is little doubt but the Spring of industry will be rewarded with the harvest of independance. But without shelter, or fence, I am exposed to the inclement blasts of party malevolence, which destroys the germ, and indeed often the full grown tree of industry.
          Under these circumstances, and thus unprotected my hope is fixed on you—to you I submit my case—confident you will not permit one who may be useful to Sink in despondency, if not into the dark pit of despair. Pardon the liberty of this appeal—it was the last alternative dictated by necessity.
          If the exposition of Federal irregularities has produced a national benefit, I claim very little merit from the execution of the act. It is a duty I trust every honest man would have performed under similar circumstances, and accidentally thrown into the same situation. It is my present situation the result of that action, I conceive entitled to consideration.
          Independant of the intimation of Mr. Beckly, and the most favorable expectations founded on your Justice and professions, I am convinced any favor granted to me would meet the approbation of Republicans. Five respectable and influential Senators, and twelve members of the house of Representatives have promised to support and interest themselves in any reasonable favor granted to me. Unfortunate would I consider myself if my requests should appear unreasonable; if they are considered so I am a mortal.—whose situation does not command the most accurate information.
          Having learned that it was in contemplation to erect a number of new Indian agencies, if it was not incompatible with previous arrangements, or in other respects considered unreasonable I would be desirous of serving the United States in such a capacity, and takes the liberty to solicit your patronage. Upon investigation if I should be found deserving no exertion of mine will be spared to discharge the duties with honor to myself, and profit to the Republic. Sufficient, satisfactory and respectable sureties will be given for responsibility and the faithful discharge of the duties.
          If that should be rejected as unreasonable, I would next prefer the situation of a Clerk in the Custom—House of some Commercial Town. There is an objection to this request, Collectors employ their own Clerks. True. But the slightest insinuation from the superior Departments would ensure a situation. Other securities can be given for the faithful performance of duties.—
          A situation in any of the public offices at this place, however lucrative could not give me satisfaction. There are here too many of my inveterate enemies, who attribute to me the demolition of their air built castles, and any situation that I could reasonaby expect would not put me beyond their resentment. I dread them, and not without dear bought experience. They wait only for a public or private opportunity to satiate their Revenge.
          If you have read this far, I must solicit your pardon for [thus intruding on your time], by this tedious hasty and imperfect scetch, but I Judged it expedient to be this circumstantial in relating my situation and desires, for the purpose of a full and unequivocal explanation. To me suspense is dreadful. Indispensible necessity goads me beyond the bounds of moderation. As it is probable you are too often troubled with idle visitors and useless dialogues, I do not wish to intrude on time so precious and usefully employed. I will wait on you in the course of a couple of days, when if you are busy Mr. Lewis may be requested to give me a categorical answer.
          [Sir] […] accept sentiments of respect inspired by a contemplation of Superior Virtue.
          
            Anthony Campbell
          
        